—Judgment unanimously affirmed. Memorandum: The record establishes that defendant knowingly, intelligently and voluntarily waived his right to appeal (see, People v Moissett, 76 NY2d 909; People v Saunders, 190 AD2d 1092, 1093, lv denied 81 NY2d 1019). That waiver precludes our review of the denial of the motion of defendant to suppress his pretrial identification (see, People v Kemp, 94 NY2d 831; People v Vaccaro, 206 AD2d 952, 953, lv denied 84 NY2d 940). (Appeal from Judgment of Erie County Court, DiTullio, J. — Attempted Robbery, 1st Degree.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Balio, JJ.